Citation Nr: 0715227	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  03-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2006).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  He died in December 2001.  The appellant is 
the mother of the veteran's minor child.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision that, 
in part, denied service connection for the cause of the 
veteran's death, and denied dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318.  The appellant timely appealed.


FINDINGS OF FACT

1.  The veteran died in December 2001.  The immediate cause 
of death was sudden cardiac death, which was due to or as a 
consequence of coronary artery disease. 

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a left thumb fracture. 

3.  The competent evidence weighs against finding a link 
between the veteran's sudden cardiac death and coronary 
artery disease, the cause of his death, and his active 
service. 

4.  There is no showing that any in-service stressful 
experiences, or any residuals of a left thumb fracture 
affected a vital organ or materially affected other vital 
body functions.

5.  A disease or injury in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  The veteran, who died 30 years after his discharge from 
service, did not have a service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2006).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a July 2002 letter, the RO notified the appellant of 
elements of service connection for cause of death and the 
evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter told her that if she had any additional evidence 
that pertained to her claims, she should send it to VA.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the appellant before the rating action on appeal.  
Accordingly, there was no prejudice to the appellant in 
issuing the section 5103(a) notice.  Each of her claims was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of 
service connection for the cause of the veteran's death, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot by the denial of the claim.  Even if the claim 
were allowed, a disability evaluation would not be 
implicated.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his last (terminal) treatment 
records, and a certificate of death.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

The veteran died on December [redacted], 2001.  His death certificate 
shows that the immediate cause of death was sudden cardiac 
death due to or as a consequence of coronary artery disease.  
An autopsy was performed, and the manner of death was 
specified as natural.

At the time of the veteran's death, service connection was 
only in effect for residuals of a left thumb fracture, rated 
as 0 percent (noncompensable) disabling.

Service medical records contain no complaints, findings, or 
diagnoses of any cardiovascular problems, or of coronary 
artery disease.

The post-service medical records first revealed a diagnosis 
of hypertension in December 1993.  Echocardiogram findings in 
October 1993 were normal.  In December 2001, the veteran 
suffered sudden cardiac death due to coronary artery heart 
disease.  The coroner's report subsequently revealed marked 
atherosclerosis of both coronary arteries, and the aorta.  
There was complete occlusion of the lumen of the anterior 
descending coronary artery.

The appellant contends that the veteran's stressful 
experiences in service led initially to post-traumatic stress 
disorder (PTSD) and subsequently to the coronary artery 
disease and cardiac arrest that caused his death.

There is no competent evidence showing that any in-service 
stressful experience materially affected a vital organ or 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2) 
(2006).  Nor is there evidence that the veteran's PTSD caused 
or contributed materially to cause his death.

There is also no competent evidence in support of a link 
between the fatal sudden cardiac death and the veteran's 
military service.  Nor is there competent evidence that any 
service-connected disability either caused or contributed 
substantially or materially to cause the veteran's death.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
is no medical opinion supporting the appellant's contention.  

Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

Given the absence of any competent evidence linking any 
residuals of a left thumb fracture to a vital organ or other 
vital body function, the Board finds that the evidence weighs 
against a finding that any disease or injury in service, or 
that any service-connected disability caused or contributed 
materially to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or 
"for any reason...was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate 
for 10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet App 260 (1999).  Under the 
theory of "hypothetical entitlement" VA was required to 
determine whether the veteran would have been entitled to 
payment at the 100 percent rate for 10 years prior to death 
if he had filed a claim for the benefit.  Id.

In January 2000, VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 
38 C.F.R. § 3.22 (2000)).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 
38 U.S.C.A. § 1318 should be interpreted in accordance with 
the revised 38 C.F.R. § 3.22.  The Federal Circuit also held 
that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-1380.

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 on May 10, 2002.  As 
such, the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  See 38 C.F.R. § 3.22.

At the time of the veteran's death on December [redacted], 2001, he 
was rated 0 percent (noncompensable) disabled for his 
service-connected residuals of a left thumb fracture, 
effective October 12, 1993.  The effective date of October 
12, 1993, also fails to meet the requisite ten-year rating 
requirement preceding the veteran's December [redacted], 2001 death.  
During the veteran's lifetime, he did not challenge either 
the assigned effective date or the disability rating for his 
service-connected disability.  

The appellant has contended that the veteran should have been 
entitled to a 100 percent rating for 10 years prior to his 
death because of treatment for PTSD.  In this case, a grant 
of § 1318 benefits on the basis of the appellant's contention 
would depend on a finding of hypothetical entitlement, which 
is now prohibited.  Even if service connection had been 
awarded for PTSD from the date of receipt of the veteran's 
original claim, an effective date of October 12, 1993, would 
still fail to meet the requisite ten-year rating requirement 
preceding the veteran's December [redacted], 2001 death.

The appellant has also contended that she is entitled to DIC 
under 38 U.S.C.A. § 1318 based on her submission of new and 
material evidence to reopen a previously final VA decision, 
which had denied service connection for PTSD.  VA's 
regulations now interpret "entitled to receive" to include 
situations where, during the veteran's lifetime, the claim 
could have been reopened based on new evidence consisting 
solely of service department records that existed at the time 
of the prior VA decision but were not considered.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872, 875-6 (Fed. Cir. 2007) (NOVA 
III).  Here, the service personnel records were previously of 
record and are not new.  No other situation for allowing DIC 
under 38 U.S.C.A. § 1318 where the grounds for reopening a 
claim would provide retroactive relief has been demonstrated.  
Id.

The appellant has not raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
The appellant has not asserted, nor does the record show that 
the law or facts, extant at the time, were incorrectly 
applied.

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is expressly excluded from consideration.  See 38 C.F.R. 
§ 3.22.  

Again, there is nothing to change the fact that, the veteran, 
who died approximately 30 years after his discharge from 
service (rendering inapplicable the five-year provision) had 
no service-connected disability rated as totally disabling 
for at least ten years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


